                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                   I~ THE UNITED STATES DISTRICT COURT                              May 15, 2019
                   FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                            HOUSTON DIVISION



ALEX MELVIN WADE, JR.,                         §
                                               §
                   Petitioner,                 §
                                               §
v.                                             §
                                               §            CIVIL ACTION NO. H-19-0391
LORIE DAVIS, Director,                         §
Texas Department of Criminal                   §
Justice - Correctional                         §
Institutions Division,                         §
                                               §
                   Respondent.                 §



                         MEMORANDUM OPINION AND ORDER


        Former   state    inmate        Alex       Melvin    Wade,   Jr.    (former       TDCJ

#01624189) has filed a Petition Under 28 U.S.C.                      §   2254 for Writ of

Habeas Corpus By a Person in State Custody                        ("Petition")       (Docket

Entry No. 1) to challenge a condition imposed upon his supervised

release from prison onto parole.                      Now pending is Respondent's

Motion for Summary Judgment With Brief in Support                          ("Respondent's

MSJ")    (Docket Entry No. 7).           Wade has not filed a response and his

time to do so has expired.              After considering all of the pleadings

and the applicable law, the Respondent's MSJ will be granted, and

this action will be dismissed for the reasons explained below.


                                   I.     Background

        In 2010 a jury in the 185th District Court of Harris County,

Texas,    found Wade guilty of attempted theft in connection with a
scheme to defraud an insurance company of more than $200,000.00. 1

After finding that Wade had two prior felony convictions for theft

and        forgery,          the     trial    court        sentenced    him    to   45     years'

imprisonment. 2

           Wade       does    not     challenge       the    validity   of    his   underlying

convictions here.                   Instead, he challenges a condition imposed by

the Texas Board of Pardons and Paroles                           (the "Parole Board")          in

connection with his supervised release from prison onto parole. 3

           When Wade was released from prison on August 23,                          2017,    the

Parole Board imposed "Special Condition C," which prohibits Wade

from opening or maintaining a checking account, a savings account,

or     a         credit      or     debit    card,     and     also    prohibits     him     from

participating                in    electronic        financial    transmissions. 4           Wade

challenged the imposition of Special Condition C in state court by

filing an Application for a Writ of Habeas Corpus Seeking Relief

From           [a]   Final Felony Conviction Under               [Texas]     Code of Criminal

Procedure Article 11.07 ("State Habeas Application"), arguing that



           1
      See Judgment of Conviction by Jury in Cause No. 1222385,
Docket Entry No. 9-45, p. 54; see also Indictment, Docket Entry
No. 9-45, p. 48 (describing the charged offense).
           2
      See Judgment of Conviction by Jury in Cause No. 1222385,
Docket Entry No. 9-45, p. 54; see also Indictment, Docket Entry
No. 9-45, p. 48 (listing two prior felony convictions for theft and
forgery for purposes of enhancing Wade's punishment).
           3
               Petition, Docket Entry No. 1, p. 5.
           4
               Notice of Special Conditions, Docket Entry No. 9-45, p. 23.

                                                     -2-
Special Condition C has deprived him of "his constitutional rights,

life, liberty and the [pursuit] of [happiness] while in society." 5

The state habeas corpus court found that the Parole Board acted

within its authority to impose special conditions on Wade's release

and, therefore, the decision was not subject to judicial review. 6

The Texas Court of Criminal Appeals agreed and denied Wade's State

Habeas Application without a written order on January 10, 2018. 7

        In     a   federal     habeas   corpus     Petition   that    was   filed   on

February 1, 2019, Wade repeats his claim that Special Condition C

is "depriving him of [his] constitutional rights,                    [life], liberty

and pursuit of happiness while in society." 8                 The respondent moves

for summary judgment,            arguing that Wade fails to state a viable

claim for relief because his challenge to the conditions imposed on

his parole is actionable, if at all, in a civil rights action under

42   U.S.C.        §   1983,   and   not   under    the   federal    habeas   corpus

statutes. 9        The respondent argues further that the Parole Board

acted within its authority when it imposed Special Condition C and



        5
            State Habeas Application, Docket Entry No. 9-45, p. 10.
        6
      State's Proposed Findings of Fact, Conclusions of Law, and
Order, Docket Entry No. 9-45, p. 38 (citing Ex parte Geiken, 28
S.W.3d 553, 556 (Tex. Crim. App. 2000)).
        7
            Action Taken on Writ No.       65,555-28,     Docket Entry No.     9-44,
p. 1.
        8
            Petition, Docket Entry No. 1, p. 5.
        9
            Respondent's MSJ, Docket Entry No. 7, pp. 5-6.

                                           -3-
that Wade is not entitled to relief because he does not demonstrate

a violation of his constitutional rights. 10


                                              II.     Discussion

        A district court                .,
                                     l ' c•   authorized to entertain a habeas corpus

petition on behalf of a person incarcerated pursuant to a state

court judgment if the prisoner is "in custody in violation of the

Constitution or laws or treaties of the United States."                                    28 U.S.C.

§    2254(a).       A person released on parole is considered "in custody"

for purposes of a district court's habeas corpus jurisdiction.                                      See

Maleng v.          Cook,      109 s.          Ct.    1923,      1925    ( 1989)    (citing Jones v.

Cunningham, 83 S. Ct. 373 (1963)                           (holding that a prisoner placed on

parole was still "in custody" under his unexpired sentence)).

        The Supreme Court has clarified that the writ of habeas corpus

is the "sole federal remedy" for a prisoner challenging the "fact

or    duration"          of    his     confinement              where     the     relief   sought    is

"immediate release or a speedier release" from custody.                                    Preiser v.

Rodriguez,         93    S.    Ct.     1827,         1841       (1973).     By contrast,       claims

concerning the conditions of confinement may be brought in a civil

rights action under 42 U.S.C.                        §    1983.    See Nelson v. Campbell, 124

S. Ct. 2117, 2122 (2004); see also Poree v. Collins, 866 F.3d 235,

243 (5th Cir. 2017)             ("Which statutory vehicle to use depends on the

nature        of   the     claim       and          the     type   of     relief    requested,      the



        10
             Id. at 6.

                                                          -4-
instructive principle being that challenges to the fact or duration

of confinement are properly brought under habeas, while challenges

to     the     conditions       of     confinement     are    properly         brought    under

§    1983.")     (footnotes omitted).

        The respondent argues that habeas review is not appropriate

and    that      Wade's       claims    are    "better      raised   in    a    civil    rights

complaint pursuant to 42 U.S.C.                 §   1983," because Wade does not seek

relief in the form of immediate or speedier release from the fact

or duration of his parole, 11 which will not expire until June 26,

2052. 12      As respondent appears to acknowledge, however, the law in

this       circuit   regarding         challenges      to   the    terms    and conditions

imposed on a prisoner's supervised release is unsettled. 13

        The Fifth Circuit has observed that " [t] he line between claims

which must initially be pressed by writ of habeas corpus and those

cognizable under          §    1983 is a blurry one."             Cook v. Texas Dep't of

Criminal Justice,             Transitional Planning Dep't,                37 F.3d 166,       168

(5th Cir. 1994) .         "The core issue in determining whether a prisoner

must pursue habeas corpus relief rather than a civil rights action

is    to     determine    whether        the   prisoner      challenges        the   'fact    or

duration'        of his confinement or merely the rules,                        customs,     and


        11
             Respondent's MSJ, Docket Entry No. 7, p. 5.
        12
      Certificate of Parole, Exhibit A to Respondent's MSJ, Docket
Entry No. 7-2, p. 3 (noting that the "maximum expiration date" of
Wade's parole, if satisfactorily completed, is July 26, 2052).
        13
             Respondent's MSJ, Docket Entry No. 7, p. 5.

                                               -5-
procedures affecting        'conditions'          of confinement."             Id.    (citing

Spina v. Aaron, 821 F.2d 1126, 1128 (5th Cir. 1987)).                          Where there

is any doubt      about    the proper vehicle,                  the   Fifth Circuit has

adopted a    "bright-line rule"           for     resolving whether a                claim is

actionable on habeas corpus review or must be raised in a civil

rights complaint under       §   1983:     "If a favorable determination . . .

would not    automatically entitle                [the   prisoner]        to   accelerated

release           the proper vehicle is a                §   1983 suit."         Carson v.

Johnson,    112   F.3d    818,    820-21         (5th    Cir.     1997)    ( citation     and

internal quotation marks omitted) .                     Under this        rule the Fifth

Circuit has held that an action under                    §   1983 is an "appropriate

legal vehicle"     to attack "unconstitutional parole procedures or

conditions of confinement."              Cook, 37 F.3d at 168 (citing Johnson

v. Pfeiffer, 821 F.2d 1120, 1123 (5th Cir. 1987); and Preiser, 93

S. Ct. at 1840-41) .

     Wade's claim does not challenge the fact or duration of his

term of parole.          Likewise,       Wade does not            take    issue with the

procedures used to grant his release on parole.                       He seeks relief in

the form of release from a condition imposed by the Parole Board

that he claims unlawfully restricts his ability to open a checking

or savings account, among other financial transactions.                               Whether

habeas corpus is foreclosed for claims that do not implicate the

fact or duration of confinement is "less clear."                          Poree, 866 F.3d

at 243 (declining to address whether habeas is available only for


                                           -6-
fact-or-duration               claims)           The     Fifth       Circuit        has,       however,

considered the propriety of restrictive conditions imposed on an

offender's parole in the habeas context in a case involving sex

offender registration and therapy requirements.                                     See Coleman v.

Dretke,      395        F.3d       216,    222-23       (5th    Cir.    2004)        (per       curiam)

(concluding        that        the      State    of    Texas     was    required          to    provide

procedural due process before imposing sex offender registration or

therapy as conditions to the release on parole of an offender who

had never been convicted of a sex offense) .                            In Coleman the Fifth

Circuit commented in a footnote that because the petitioner sought

"releasen      from       the          restrictive      parole       condition       at        issue   he

"correctly brought suit under the habeas statute.n                                     Id. at 219,

n.2.     In a later opinion on the denial of rehearing en bane, the

Fifth Circuit acknowledged that neither the Supreme Court nor the

Fifth Circuit had previously held that certain claims must be

brought under 42 U.S.C. § 1983 rather than 28 U.S.C. § 2254, but

rejected the proposition raised in a                            dissent     that       the general

remedy found in § 1983 should apply over the specific remedy found

in§ 2254.          See Coleman v. Dretke,                  409 F.3d 665,            670    (5th Cir.

2005)    ("Coleman II          0
                                   )   (per curiam)      (citing Preiser        I    93    s. Ct. at
1836-37) .

        In light of Coleman the court is not persuaded that Wade's

claim must         be    raised under            § 1983        and   that   habeas         review      is

improper.          Regardless             of   which    legal    vehicle       is     appropriate,


                                                  -7-
"[n]either habeas nor civil rights relief can be had absent the

allegation by a plaintiff that he or she has been deprived of some

right secured to him or her by the United States Constitution or

the laws of the United States."                 Allison v. Kyle,       66 F.3d 71, 73

(5th Cir. 1995) (per curiam)             (citation and internal quotation marks

omitted).           Wade does not make that showing here.

        As the respondent notes,             the Parole Board is authorized by

Texas law to impose "conditions of parole or mandatory supervision,

including special conditions [.] " 14 Tex. Gov' t Code             §   508.0441 (a) (2).

The Parole Board has authority to impose any condition that a court

may impose on a defendant placed on community supervision.                         Tex.

Gov't        Code    §    508.221.      In   Texas    the   conditions     imposed    on

supervised release need only be reasonable and "designed to protect

or restore the community,. protect or restore the victim, or punish,

rehabilitate, or reform the defendant."                 Tex. Code Crim. Proc. art.

42A. 301 (a) .           Applying these statutes to Wade's claim the state

habeas corpus court expressly found that the conditions imposed on

Wade's        parole      were   authorized and      implicitly    found    that   those

conditions were reasonable. 15               These findings,      which were adopted

by the Texas Court of Criminal Appeals, are entitled to deference

on federal habeas review.               See Arnold v. Cockrell, 306 F.3d 277,

279 (5th Cir. 2002)              ("We will take the word of the highest court on


        14
             Respondent's MSJ, Docket Entry No. 7, p. 6.
        15
      See State's Proposed Findings of Fact, Conclusions of Law,
and Order, Docket Entry No. 9-45, pp. 37-38.

                                             -8-
criminal matters of Texas as to the interpretation of its law, and

we do not sit to review that state's interpretation of its own

law.")       (quoting Seaton v.            Procunier,       750 F.2d 366,           368   (5th Cir

1985)) .

        Wade, whose underlying conviction involved attempted theft by

fraud       of    more     than   $200, 000.00       and    who    has    a    prior      criminal

conviction          for    forgery,    has     not     shown      that    the       Parole    Board

exceeded its authority or acted unreasonably when imposing Special

Condit ion        c.      Wade has not established that Special Condition C

implicates a constitutionally protected liberty interest of the

type at issue in Colemaq, or that any conditions were imposed on

his parole without adequate justification.                         Wade does not otherwise

cite     any       authority       showing     that        the    imposition         of   Special

Condition C poses a               constitutional violation.                   Although Wade's

pro    se    pleadings       are     entitled     to    a    liberal      construction,         his

conclusory allegations are insufficient to raise a constitutional

issue.       See Ross v. Estelle, 694 F.2d 1008, 1012                          (5th Cir. 1983)

(citing          Schlang    v.    Heard,    691   F. 2d     796,    798       (5th    Cir.    1982)

(collecting cases)); accord United States v. Pineda, 988 F.2d 22,

23    (5th Cir. 1993)            ("[M]ere conclusory allegations on a critical

issue are insufficient to raise a constitutional issue.")                                 Because

Wade does not demonstrate that he is entitled to relief under the

federal          habeas     corpus     statutes        or    42    U.S.C.       §     1983,     the

Respondent's MSJ will be granted, and this case will be dismissed.


                                               -9-
                    III.      Certificate of Appealability

        Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a       final   order that       is    adverse      to    the petitioner.        A

certificate of appealability will not issue unless the petitioner

makes    "a substantial showing of the denial of a                         constitutional

right,"    28 U.S.C.     §   22:>3 (c) (2),     which requires a petitioner to

demonstrate      "that     reasonable       jurists     would       find    the   district

court's    assessment        of    the   constitutional           claims    debatable    or

wrong."    Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004)                        (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).                      Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."                          Slack, 120

S. Ct. at 1604.

        A district court may deny a                certificate of appealability,

sua sponte, without requiring further briefing or argument.                             See

Alexander v.      Johnson,        211 F.3d 895,        898   (5th Cir.       2000).     For

reasons    set   forth above,        this      court   concludes      that    jurists of

reason would not debate whether any procedural ruling in this case

was correct or whether the petitioner states a valid claim for

relief.    Therefore, a certificate of appealability will not issue.


                                            -10-
                    IV.    Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.   The Respondent's Motion for Summary         Judgment
          (Docket Entry No. 7) is GRANTED.

     2.   The Petition Under 28 U.S. C. § 2254 for Writ of
          Habeas Corpus By a Person in State Custody filed by
          Alex Melvin ~1ade, Jr. (Docket Entry No. 1) is
          DENIED, and this case will be dismissed with
          prejudice.

     3.   A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the petitioner.

     SIGNED at Houston, Texas, on this the 15th day of May, 2019.




                                                     LAKE
                                       UNITED STATES DISTRICT JUDGE




                                -11-
